10/13/2020            Case  1:19-cv-11018-AT-KNF
                         U.S.                                 Document
                              Government Support for the Democratic Aspirations 93     Filed 12/17/20
                                                                                of the Venezuelan            Page
                                                                                                  People - United     1 Department
                                                                                                                  States of 6      of State


                                                                                                                                           Travelers


 Menu
                                                                                                                                                Searc



            DEFENDING FREEDOM



        


        U.S. Government Support for the Democratic
        Aspirations of the Venezuelan People




                                                                                                                                       z
                                                                                                                                    ne
                                                                                                                                 Ve
        BUREAU OF WESTERN HEMISPHERE AFFAIRS




                                                                                                                              of
                                                                                                                          lic
                                                                                                                       ub
                                                                                                                    ep
                                                                                                                 0 R
                                                                                                             /2 n
                                                                                                          /1 ria
        Share      
                                                                                                       10 liva




                                                                                                               .
                                                                                                            on
                                                                                                    ed o




                                                                                                         si
                                                                                                  id B




                                                                                                   er t.
                                                                                                      is
                                                                                                t p igh
                                                                                               ec v




                                                                                                     m
                                                                                             D C




                                                                                                    0


                                                                                             ou yr
                                                                                           8 LL




                                                                                                  /2

                                                                                         ith op
                                                                                               13
                                                                                       01 mt




                                                                                       w c
                                                                                            0/


                                                                                      d by
                                                                                     11 g




                                                                                           1
                                                                                  iv M




                                                                                  ite d
                                                                                       on
                                                                                C ital




                                                                               ib te
                                                                            oh ec
                                                                                    ed
                                                                                  ap




                                                                          pr ot
                                                                                 iv
                                                                               C




                                                                        is pr
                                                                              ch
                                                                              9
                                                   n
                                                                            1

                                                                           Ar


                                                                       n is
                                                 ria




                                                                    tio nt
                                              tra




                                                                  uc e
                                            on




                                                                od um
                                          C




                                                              pr oc
                                        in




                                                            re d
                                      d




                                                          er his
                                    ite




                                                       rth T
                                   C




                                                     Fu




https://www.state.gov/u-s-government-support-for-the-democratic-aspirations-of-the-venezuelan-people/                                                  1/6
10/13/2020            Case  1:19-cv-11018-AT-KNF
                         U.S.                                 Document
                              Government Support for the Democratic Aspirations 93     Filed 12/17/20
                                                                                of the Venezuelan            Page
                                                                                                  People - United     2 Department
                                                                                                                  States of 6      of State


                                                                               


                                                            A RT I C L E I N D E X



                What is going on in Venezuela?                                                           The U.S. effort focuses on three key pillars:
                                                                                                                  1. Sanctions and Visa Revocations
                      Slide towards Dictatorship
                                                                                                                  2. Diplomatic engagement
                      A country in crisis
                                                                                                                  3. Humanitarian and
                      Restoring Democracy                                                                         Development Assistance

                      How is the United States                                                           All Related Releases




                                                                                                                                       z
                                                                                                                                    ne
                      helping?




                                                                                                                                 Ve
                                                                                                                              of
                                                                                                                          lic
                                                                                                                       ub
                                                                                                                    ep
                                                                                                                 0 R
                                                                                                             /2 n
                                                                                                          /1 ria
                                                                                                       10 liva




                                                                                                               .
                                                                                                            on
                                                                                                    ed o




                                                                                                         si
                                                                                                  id B




                                                                                                   er t.
                                                                                                      is
                                                                                                t p igh
                                                                                               ec v




    What is going on in Venezuela?
                                                                                                     m
                                                                                             D C




                                                                                                    0


                                                                                             ou yr
                                                                                           8 LL




                                                                                                  /2

                                                                                         ith op
                                                                                               13
                                                                                       01 mt




                                                                                       w c
                                                                                            0/


                                                                                      d by
                                                                                     11 g




                                                                                           1




    Slide towards Dictatorship: On January 10, 2019, Nicolás Maduro illegally assumed the
                                                                                  iv M




                                                                                  ite d
                                                                                       on
                                                                                C ital




                                                                               ib te
                                                                            oh ec
                                                                                    ed
                                                                                  ap




    presidency of Venezuela, despite the lack of free and fair elections. As he has done for years to
                                                                          pr ot
                                                                                 iv
                                                                               C




                                                                        is pr
                                                                              ch
                                                                              9
                                                   n
                                                                            1

                                                                           Ar


                                                                       n is
                                                 ria




    retain power, Maduro arbitrarily jails or bans prominent political leaders and uses the
                                                                    tio nt
                                              tra




                                                                  uc e
                                            on




                                                                od um




    distribution of food as a tool for social control. He manipulated the electoral process and timeline
                                          C




                                                              pr oc
                                        in




                                                            re d
                                      d




                                                          er his




    to his advantage; electoral irregularities included everything from intimidation and
                                    ite




                                                       rth T
                                   C




    disenfranchisement of voters to improper tabulation of the results. The freely and fairly elected
                                                     Fu




    Venezuelan National Assembly, in accordance with the Venezuelan constitution, determined the
    presidency was vacant because Maduro claimed victory in a fraudulent election.


    A country in crisis: Meanwhile the economy and basic social services have continued to spiral
    downward, leading to a growing humanitarian crisis. For example:


            Nearly 9 out of 10 Venezuelans live in poverty

            More than 3 million Venezuelans have fled the country

            90% of families report not being able to buy enough food and Venezuelans lost an average
             of 24 pounds in 2018.

            The country’s inflation rate is over 1 million percent and growing
https://www.state.gov/u-s-government-support-for-the-democratic-aspirations-of-the-venezuelan-people/                                                    2/6
10/13/2020            Case  1:19-cv-11018-AT-KNF
                         U.S.                                 Document
                              Government Support for the Democratic Aspirations 93     Filed 12/17/20
                                                                                of the Venezuelan            Page
                                                                                                  People - United     3 Department
                                                                                                                  States of 6      of State




    Restoring Democracy: On January 23, National Assembly President Juan Guaidó, supported by
    the democratically-elected National Assembly and the Venezuelan constitution, assumed the
    interim Presidency of Venezuela in an effort to restore democracy and constitutional rule. As of
    May 8, 53 countries, along with the majority of the Venezuelan people, join the United States in
    recognizing Juan Guaidó as the legitimate interim President of Venezuela.


    How is the United States helping? United States policy supports the interim government, the
    National Assembly, and the Venezuelan people in their struggle for a stable, democratic, and
    prosperous Venezuela. In service of this goal, the United States has undertaken a series of strong
    policy actions since 2017 meant to pressure the former Maduro regime and support democratic




                                                                                                                                       z
                                                                                                                                    ne
    actors. In addition, the U.S. is providing robust support for the region’s humanitarian response to




                                                                                                                                 Ve
                                                                                                                              of
    this crisis.




                                                                                                                          lic
                                                                                                                       ub
                                                                                                                    ep
                                                                                                                 0 R
                                                                                                             /2 n
    The U.S. effort focuses on three key pillars:
                                                                                                          /1 ria
                                                                                                       10 liva




                                                                                                               .
                                                                                                            on
                                                                                                    ed o




                                                                                                         si
                                                                                                  id B




                                                                                                   er t.
                                                                                                      is
                                                                                                t p igh
                                                                                               ec v




    1. Sanctions and Visa Revocations

                                                                                                     m
                                                                                             D C




                                                                                                    0


                                                                                             ou yr
                                                                                           8 LL




                                                                                                  /2

                                                                                         ith op
                                                                                               13
                                                                                       01 mt




                                                                                       w c
                                                                                            0/


                                                                                      d by
                                                                                     11 g




                                                                                           1
                                                                                  iv M




         U.S. actions ensure the former Maduro regime cannot rely on the U.S. financial system for its
                                                                                  ite d
                                                                                       on
                                                                                C ital




                                                                               ib te
                                                                            oh ec
                                                                                    ed
                                                                                  ap




                                                                          pr ot
                                                                                 iv




         destructive practices. The U.S. government has made over 150 designations of individuals
                                                                               C




                                                                        is pr
                                                                              ch
                                                                              9
                                                   n
                                                                            1

                                                                           Ar


                                                                       n is
                                                 ria




         and entities in Venezuela since 2017 via Executive Orders (E.O.) and the Kingpin Act. Learn
                                                                    tio nt
                                              tra




                                                                  uc e
                                            on




                                                                od um
                                          C




         more about these actions here. More details on the U.S. Department of Treasury Sanctions
                                                              pr oc
                                        in




                                                            re d
                                      d




                                                          er his
                                    ite




         are located here.
                                                       rth T
                                   C




                                                     Fu




         In addition, The United States has imposed visa restrictions on individuals responsible for
         undermining Venezuela’s democracy, including numerous Maduro-aligned officials and their
         families. Since January 10, 2019, the United States has revoked more than 700 visas, including
         107 of former diplomatic personnel.


    2. Diplomatic engagement


         The United States is working alongside regional partners to help Venezuelans return their
         country to a prosperous democracy and hold Maduro and those who support him
         accountable for the current political, economic, and humanitarian crises. On January 24, 2019,
         the United States and 15 other OAS member states recognized Juan Guaidó as the interim
         President of Venezuela. On April 9, the OAS approved a resolution to accept Guaidó’s
https://www.state.gov/u-s-government-support-for-the-democratic-aspirations-of-the-venezuelan-people/                                         3/6
10/13/2020            Case  1:19-cv-11018-AT-KNF
                         U.S.                                 Document
                              Government Support for the Democratic Aspirations 93     Filed 12/17/20
                                                                                of the Venezuelan            Page
                                                                                                  People - United     4 Department
                                                                                                                  States of 6      of State

         nominee Gustavo Tarre as Venezuela’s representative to the Permanent Council. The Lima

         Group, consisting of 14 countries in Latin America, was founded in 2017 to find a peaceful
         resolution to the Venezuelan crisis. They have been committed to that goal since and issued
         several declarations in 2019, including a 17-point statement on April 15 calling on the UN and
         other international organizations for additional support; rejecting military intervention; and
         urging unity of process among partners supporting Venezuela.


    3. Humanitarian and Development Assistance


         U.S. assistance supports emergency response efforts throughout the region, and builds long-
         term capacity to assist those who have fled the crisis in Venezuela. Total regional support is




                                                                                                                                       z
                                                                                                                                    ne
         more than $256 million since Fiscal Year 2017, including:




                                                                                                                                 Ve
                                                                                                                              of
                                                                                                                          lic
                                                                                                                       ub
             More than $213 million in humanitarian response.

                                                                                                                    ep
    



                                                                                                                 0 R
                                                                                                             /2 n
                                                                                                          /1 ria
             $43 million in economic and development assistance.
                                                                                                       10 liva

    




                                                                                                               .
                                                                                                            on
                                                                                                    ed o




                                                                                                         si
                                                                                                  id B




                                                                                                   er t.
                                                                                                      is
                                                                                                t p igh
                                                                                               ec v




                                                                                                     m
                                                                                             D C




                                                                                                    0


         On January 24, Secretary Pompeo announced the United States is ready to provide an  ou yr
                                                                                           8 LL




                                                                                                  /2

                                                                                         ith op
                                                                                               13
                                                                                       01 mt




                                                                                       w c
                                                                                            0/


                                                                                      d by


         additional $20 million in initial humanitarian assistance to the people inside Venezuela.
                                                                                     11 g




                                                                                           1
                                                                                  iv M




                                                                                  ite d
                                                                                       on
                                                                                C ital




                                                                               ib te
                                                                            oh ec
                                                                                    ed
                                                                                  ap




                                                                          pr ot
                                                                                 iv
                                                                               C




                                                                        is pr
                                                                              ch
                                                                              9




         For more information about United States’ humanitarian assistance, please
                                                   n
                                                                            1

                                                                           Ar


                                                                       n is
                                                 ria




                                                                    tio nt
                                              tra




                                                                  uc e




         visit: https://www.usaid.gov/EstamosUnidosVE and https://www.state.gov/overseas-
                                            on




                                                                od um
                                          C




                                                              pr oc
                                        in




         assistance-by-region/europe-central-asia-and-the-americas/#Venezuelans.
                                                            re d
                                      d




                                                          er his
                                    ite




                                                       rth T
                                   C




    Find all releases, including remarks by Secretary Pompeo, Special Representative to
                                                     Fu




    Venezuela Abrams, and other key actions by the State Department HERE.




    TAGS


        Bureau of Economic and Business A airs                               Bureau of Western Hemisphere A airs


        Democracy            Division for Counter Threat Finance and Sanctions                                                 Human Rights



https://www.state.gov/u-s-government-support-for-the-democratic-aspirations-of-the-venezuelan-people/                                         4/6
10/13/2020            Case  1:19-cv-11018-AT-KNF
                         U.S.                                 Document
                              Government Support for the Democratic Aspirations 93     Filed 12/17/20
                                                                                of the Venezuelan            Page
                                                                                                  People - United     5 Department
                                                                                                                  States of 6      of State

       Human Rights and Democracy                       Humanitarian Aid                             Sanctions                    Venezuela




    


    Related Articles




                                                                                                                                       z
                       JUNE 18, 2020




                                                                                                                                    ne
                                                                                                                                 Ve
                                                                                                                              of
             The United States Targets Network Supporting Corrupt Venezuelan


                                                                                                                          lic
                                                                                                                       ub
                                                                                                                    ep
             Actors Attempting To Evade Sanctions
                                                                                                                 0 R
                                                                                                             /2 n
                                                                                                          /1 ria
                                                                                                       10 liva




                                                                                                               .
                                                                                                            on
                                                                                                    ed o



             READ MORE




                                                                                                         si
                                                                                                  id B




                                                                                                   er t.
                                   




                                                                                                      is
                                                                                                t p igh
                                                                                               ec v




                                                                                                     m
                                                                                             D C




                                                                                                    0


                                                                                             ou yr
                                                                                           8 LL




                                                                                                  /2

                                                                                         ith op
                                                                                               13
                                                                                       01 mt




                                                                                       w c
                                                                                            0/


                                                                                      d by
                                                                                     11 g




                                                                                           1
                                                                                  iv M




                                                                                  ite d
                                                                                       on
                                                                                C ital




                                                                               ib te
                                                                            oh ec
                                                                                    ed
                                                                                  ap




                                                                          pr ot
                                                                                 iv
                                                                               C




                                                                        is pr
                                                                              ch
                                                                              9
                                                   n
                                                                            1

                                                                           Ar


                                                                       n is
                                                 ria




                                                                    tio nt
                                              tra




                       MARCH 31, 2020
                                                                  uc e
                                            on




                                                                od um
                                          C




                                                              pr oc
                                        in




             Briefing With Special Representative for Venezuela Elliott Abrams
                                                            re d
                                      d




                                                          er his
                                    ite




                                                       rth T
                                   C




             On the Democratic Transition Framework for Venezuela
                                                     Fu




             READ MORE             




                       MARCH 31, 2020


             Secretary Michael R. Pompeo Remarks to the Press

             READ MORE             




https://www.state.gov/u-s-government-support-for-the-democratic-aspirations-of-the-venezuelan-people/                                         5/6
10/13/2020            Case  1:19-cv-11018-AT-KNF
                         U.S.                                 Document
                              Government Support for the Democratic Aspirations 93     Filed 12/17/20
                                                                                of the Venezuelan            Page
                                                                                                  People - United     6 Department
                                                                                                                  States of 6      of State




                                                                           White House
                                                                               USA.gov




                                                                                                                                         z
                                                                                                                                      ne
                                                         O ce of the Inspector General




                                                                                                                                   Ve
                                                                                                                                of
                                                                               Archives



                                                                                                                            lic
                                                                                                                         ub
                                                                                                                      ep
                                                                            Contact Us
                                                                                                                   0 R
                                                                                                               /2 n
                                                                                                            /1 ria
                                                                                                         10 liva




                                                                                                                 .
                                                                                                              on
                                                                                                      ed o




                                                                                                           si
                                                                                                    id B




                                                                                                     er t.
                                                                                                        is
                                                                                                  t p igh
                                                                                                 ec v




                                                                                                       m
                                                                                               D C




                                                                                                      0


                                                                                               ou yr
                                                                                             8 LL




                                                                                                    /2

                                                                                           ith op
                                                                                                 13
                                                                                         01 mt




                                                                                         w c

                                                                                                                 
                                                                                              0/


                                                                                        d by
                                                                                       11 g




                                                                                             1
                                                                                    iv M




                                                                                    ite d
                                                                                         on
                                                                                  C ital




                                                                                 ib te
                                                                              oh ec
                                                                                      ed
                                                                                    ap




                                                                            pr ot
                                                                                   iv
                                                                                 C




                                                                          is pr
                                                                                ch
                                                                                9
                                                   n
                                                                              1

                                                                             Ar


                                                                         n is
                                                 ria




                                                                           Privacy Policy
                                                                      tio nt
                                              tra




                                                                    uc e
                                            on




                                                                  od um
                                          C




                                                                pr oc




                                                                  Accessibility Statement
                                        in




                                                              re d
                                      d




                                                            er his
                                    ite




                                                         rth T




                                                                   Copyright Information
                                   C




                                                                                    FOIA
                                                       Fu




                                                                            No FEAR Act




https://www.state.gov/u-s-government-support-for-the-democratic-aspirations-of-the-venezuelan-people/                                         6/6
